Citation Nr: 1107252	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  10-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Winston-Salem, North Carolina.



FINDING OF FACT

The competent medical evidence is in relative equipoise as to the 
issue of whether the Veteran has a current diagnosis of PTSD that 
conforms to the DSM-IV criteria and as to whether the Veteran's 
PSTD is related to his active military service.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disease; (2) a link, established 
by medical evidence, between a veteran's current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If, as in 
this case, the claimant's stressor is not related to combat, then 
his lay testimony alone is not sufficient to establish the 
occurrence of that stressor, and it must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 142.  The 
requisite additional evidence need not be found in a veteran's 
service records, but may be obtained from alternative sources of 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

With regard to evidence of an in-service stressor, service 
treatment records verify the Veteran's lay statement that he was 
kicked in the back during a basketball game on board USS JOHN F. 
KENNEDY in July 1972.  During the game, the Veteran was kicked in 
the back by an unknown assailant and was knocked unconscious for 
some period of time.  This basketball incident was identified in 
the private medical opinion as one of the in-service stressors 
that resulted in the Veteran developing PTSD.  

Another incident relied upon by the July 2008 private medical 
opinion and discussed by the VA examiner in April 2009 is also 
documented in the service treatment records.  While the events 
are combined by the Veteran in his later lay statements as one 
incident where he was slipped a drug in his drink and woke up 
either "on top of the ship" or "in the brig" (depending on the 
statement), it appears from the service treatment records that 
this is actually the combination of two events that occurred 
while the Veteran was in service in 1973.  According to 
statements contained in the Veteran's medical record, the Veteran 
related to medical personnel an incident which occurred while he 
was on liberty in Melaga, Spain.  He had left the ship and was 
drinking in the town.  After a few drinks, he reported that he 
felt that everyone was staring at him and he felt "his face draw 
up and he looked like a skeleton."  Approximately six weeks 
later, in November 1973, a second incident occurred where the 
Veteran was found on the O-10 level of the ship after he had 
called the chaplain and the minority affairs leader, informing 
them that he believed that "his time had come."  Following this 
incident he was hospitalized for his own safety.  These two 
incidents, the latter documented in his medical record and the 
former contemporaneously related by the Veteran in service, 
corroborate the Veteran's subsequent lay statements that while he 
was in service something was placed in his drink that caused him 
to hallucinate.  

Therefore, the Board concludes that both of the events alleged to 
be in-service PTSD stressors, the basketball incident and the 
drugging incident, occurred.  The remaining questions for the 
Board are whether the Veteran has a current disability and 
whether that disability can be linked to the claimed in-service 
stressors.

There is conflicting medical evidence regarding whether the 
Veteran currently suffers from PTSD.  A licensed psychological 
associate, under the supervision of a Ph.D. psychologist, 
diagnosed the Veteran with PTSD in July 2008.  According to this 
psychiatric opinion, cosigned by the supervising psychologist, 
the Veteran currently suffers from PTSD.  The opinion discussed 
the in-service stressors of the assault during the basketball 
game and the drugging incident and found them to be the cause of 
his PTSD.  The Veteran believed that there may have been a racial 
motivation for the basketball assault and following the assault 
he was subsequently frightened and concerned for his safety.  The 
drugging incident also greatly affected the Veteran in that his 
view of the world to changed following the incident and made him 
feel that he could no longer trust anyone.  

The private medical opinion indicated that, due to these 
experiences, the Veteran experienced numerous PTSD symptoms 
following service which he dealt with by excessive drinking, 
which, combined with his hyperirritability, interfered with his 
ability to hold a job.  The Board notes that this opinion at one 
point refers to a recent car accident as a stressor for his PTSD, 
but, according to a later communication from the psychological 
associate in August 2009, this was a typographical error.  A 
corrected version of the report was provided which attributed the 
PTSD to the in-service events detailed above.  

The opinion specifically enumerated and applied the DSM-IV 
criteria to the Veteran's symptoms and found that his PTSD 
interferes significantly with his personal, social and 
professional life.  His ability to initiate or sustain work and 
social relationships was found to be severely compromised.  This 
impairment was attributed to the Veteran's hypervigilance and 
hyperarousal.  Therefore, this opinion supports a finding that 
the Veteran has a current diagnosis of PTSD linked to in-service 
stressors.  



In April 2009, the Veteran was examined by a VA clinical 
psychologist.  The VA psychologist was requested to consider 
whether the Veteran's confirmed in-service stressor of being 
kicked in the back during a basketball game was responsible for 
any current diagnosis of PTSD.  During the evaluation, the 
Veteran did not discuss that incident, but instead focused on the 
incident where someone had slipped a drug into his drink and 
waking up in the brig with no memory of how he had gotten there.  
This event was not found by the VA psychologist to be a 
sufficient stressor.  While the VA psychologist did not confirm a 
diagnosis of PTSD because in his opinion the Veteran lacked a 
sufficient in-service stressor, he did observe that the Veteran 
exhibited many symptoms of PTSD as defined in the DSM-IV.  For 
example, he noted that the Veteran made efforts to avoid 
thoughts, feelings, or conversations associated with the trauma, 
and that he feels detached or estranged from others.  In 
addition, the Veteran reported persistent symptoms of increased 
arousal, such as difficulty falling or staying asleep and 
exaggerated startle response.  

The evidence of record thus contains competent medical opinions 
indicating both a positive and a negative diagnosis for PTSD and 
a positive and negative nexus between the Veteran's PTSD symptoms 
and his military service.  The VA examiner attributed the 
Veteran's symptoms to depressive disorder not otherwise 
specified, anxiety disorder not otherwise specified, and 
insomnia.  While he addressed the alleged in-service stressor of 
being drugged, he did not address the basketball assault, which 
the private medical opinion found to be a significant stressor 
resulting in the Veteran's PTSD.  The private examiner relied on 
essentially the same history as the VA examiner and came to the 
conclusion that the Veteran's in-service stressors were 
sufficient to be responsible for the Veteran's current PTSD.  
There is nothing to indicate that either of these opinions 
regarding the diagnosis of the Veteran's mental disorders and 
their etiological basis is not competent.  Both have a reasonable 
basis in the record and articulated a detailed rationale upon 
which their opinions were based.  

Therefore, considering the positive and negative nexus opinions 
regarding diagnosis of PTSD, the service treatment records and 
the lay statements of the Veteran, the Board concludes that there 
is at least an approximate balance regarding the issue of whether 
his current PTSD was incurred as a result of his exposure to an 
in-service stressor.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, and granting the Veteran the benefit of any doubt 
in this matter, the Board concludes that service connection for 
PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


